—In an action to recover damages for breach of contract, *569the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Driscoll, J.), dated March 5, 1998, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion for summary judgment since the record presents material issues of fact requiring a trial (see, Zuckerman v City of New York, 49 NY2d 557). S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.